GRAY, J.
On the 13th day of November, 1908, the grand jury of Jasper county, returned an indict■ment against the defendant charging him with a misdemeanor. The defendant filed a plea in abatement, which was sustained by the court, and from which the defendant appealed'to the Supreme Court. The Attorney-General filed a motion in the Supreme Court to transfer the cause to this court, and the motion was sustained, and the cause is here on such transfer.
In State of Missouri v. Donahue, 124 S. W. 42, we held that the State has no right to appeal from an order sustaining a plea in abatement. In so deciding we followed the decision of the Supreme Court in State v. Craig, 122 S. W. 1006. The judgment of the trial court will be affirmed.
All concur.